     Case 2:18-cr-00304-GEKP Document 69 Filed 04/25/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES                      : CRIMINAL NO: 18-cr-304-2
                                   :
       v.                          :
                                   :
RICARDO MELENDEZ                   :
                                   :




                          WITHDRAW OF APPEARANCE

       Kindly withdraw my appearance as co-counsel for the above captioned defendant

in the above captioned matter.



                                          _____/s/Donald Benedetto, Esq.
                                          DONALD BENEDETTO, ESQUIRE
                                          GAMBURG & BENEDETTO, LLC
                                          1500 JFK Blvd., Suite 1203
                                          Philadelphia, PA 19102
                                          (215)567-1486
